Order entered June 4, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01604-CR

                              AUSTIN BILL HIXSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81668-2014

                                             ORDER
       Appellant’s June 2, 2015 second motion to extend the time to file appellant’s brief is

DENIED without prejudice to refiling an amended motion providing specific information as to

the date of the deployment and explaining why the deployment prevents counsel from filing

appellant’s brief by the present due date.


                                                      /s/   LANA MYERS
                                                            JUSTICE